Title: To Thomas Jefferson from George Logan, 3 February 1804
From: Logan, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Feby. 3d: 1804
               
               I received last evening the enclosed Letters from two of your sincere friends. should it not be convenient to you to write to Dr. Priestley, I will with pleasure communicate to him any information on the subject of his Letter you may wish to have conveyed to him. His favorable opinion respecting your administration is flattering; and I am happy to say it is a sentiment gaining ground amongst our best Citizens.
               I am with sentiments of great respect Your Friend.
               
                  Geo: Logan
               
            